

115 HR 3713 IH: Geriatrics Workforce and Caregiver Enhancement Act
U.S. House of Representatives
2017-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3713IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2017Ms. Schakowsky (for herself, Ms. Matsui, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to support geriatrics education and training to address the
			 elder care workforce shortage, promote interdisciplinary team-based care,
			 educate and engage family caregivers, and improve the quality of care
			 delivered to older adults, and for other purposes.
	
 1.Short titleThis Act may be cited as the Geriatrics Workforce and Caregiver Enhancement Act. 2.Education and training relating to geriatricsSection 753 of the Public Health Service Act (42 U.S.C. 294c) is amended to read as follows:
			
				753.Education and training relating to geriatrics
					(a)Geriatrics workforce enhancement program
 (1)In generalThe Secretary shall award grants under this subsection to entities described in paragraph (1), (3), or (4) of section 799B, section 801(2), or section 865(d), or other health professions schools or programs approved by the Secretary, for the establishment or operation of geriatric workforce enhancement programs that meet the requirements of paragraph (2).
 (2)RequirementsA geriatrics workforce enhancement program meets the requirements of this paragraph if such program supports the development of a health care workforce that maximizes patient and family engagement and improves health outcomes for older adults by integrating geriatrics with primary care and other appropriate specialties. Special emphasis should be placed on providing the primary care workforce with the knowledge and skills to care for older adults and collaborating with community partners to address gaps in health care for older adults through individual, system, community, and population level changes. Areas of programmatic focus may include the following:
 (A)Transforming clinical training environments to integrated geriatrics and primary care delivery systems to ensure trainees are well prepared to practice in and lead in such systems.
 (B)Developing providers who can assess and address the needs and preferences of older adults and their families and caregivers at the individual, community, and population levels.
 (C)Creating and delivering community-based programs that will provide older adults and their families and caregivers with the knowledge and skills to improve health outcomes and the quality of care for such adults.
 (D)Providing Alzheimer’s disease and related dementias (ADRD) education to the families and caregivers of older adults, direct care workers, health professions students, faculty, and providers.
 (3)DurationThe Secretary shall award grants under paragraph (1) for a period not to exceed five years. (4)ApplicationTo be eligible to receive a grant under paragraph (1), an entity described in such paragraph shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (5)PriorityIn awarding grants under paragraph (1), the Secretary— (A)shall ensure an equitable geographic distribution of grant recipients;
 (B)shall give priority to— (i)programs with the goal of improving and providing comprehensive coordinated care of older adults, including medical, dental, and psychosocial needs;
 (ii)programs that support the training and retraining of faculty, preceptors, primary care providers, and providers in other specialties to increase their knowledge of geriatrics and gerontology;
 (iii)programs that provide clinical experiences across care settings, including ambulatory care, hospitals, post-acute care, nursing homes, federally qualified health centers, and home and community-based services;
 (iv)programs that emphasize education and engagement of family caregivers on disease self-management, medication management, and stress reduction strategies;
 (v)programs that provide training to the health care workforce on disease self-management, motivational interviewing, medication management, and stress reduction strategies;
 (vi)programs that provide training to the health care workforce on social determinants of health in order to better address the geriatric health care needs of diverse populations; and
 (vii)programs that integrate geriatrics competencies and interprofessional collaborative practice into health care education and training curricula for residents, fellows, and students; and
 (C)may give priority to— (i)programs that substantially benefit rural or underserved populations of older adults;
 (ii)programs that integrate behavioral health competencies into primary care practice, especially with respect to elder abuse, pain management, and advance care planning; or
 (iii)programs that offer short-term intensive courses (referred to in this clause as a fellowship) that focus on geriatrics, gerontology, chronic care management, and long-term care that provide supplemental training for faculty members in medical schools and other health professions schools or graduate programs in psychology, pharmacy, nursing, social work, dentistry, public health, allied health, or other health disciplines, as approved by the Secretary. Such a fellowship shall be open to current faculty, and appropriately credentialed volunteer faculty and practitioners, to upgrade their knowledge and clinical skills for the care of older adults, and adults with functional and cognitive limitations and to enhance their interdisciplinary teaching skills.
 (6)Authorization of appropriationsIn addition to any other funding available to carry out this subsection, there is authorized to be appropriated $45,800,000 for each of fiscal years 2018 through 2023 for purposes of carrying out this subsection.
						(b)Geriatric Academic Career Awards
 (1)Establishment of programThe Secretary shall establish a program to provide Geriatric Academic Career Awards to eligible entities applying on behalf of eligible individuals to promote the career development of such individuals as academic geriatricians or other academic geriatrics health professionals.
						(2)Eligibility
 (A)Eligible entityFor purposes of this subsection, the term eligible entity means— (i)an entity described in paragraph (1), (3), or (4) of section 295p or section 296(2); or
 (ii)an accredited health professions school or graduate program approved by the Secretary. (B)Eligible individualFor purposes of this subsection, the term eligible individual means an individual who—
 (i)is board certified or board eligible in internal medicine, family practice, psychiatry, or licensed dentistry, or has completed any required training in a discipline and is employed in an accredited health professions school or graduate program that is approved by the Secretary; or
 (ii)has completed an approved fellowship program in geriatrics or gerontology, or has completed specialty training in geriatrics or gerontology as required by the discipline and any additional geriatrics or gerontology training as required by the Secretary; and
 (iii)has a junior (non-tenured) faculty appointment at an accredited school of allopathic medicine, osteopathic medicine, nursing, social work, psychology, dentistry, pharmacy, or other allied health disciplines in an accredited health professions school or graduate program that is approved by the Secretary.
 (3)LimitationsAn eligible entity may not receive an award under paragraph (1) on behalf of an eligible individual unless the eligible entity—
 (A)submits to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require, and the Secretary approves such application;
 (B)provides, in such form and manner as the Secretary may require, assurances that the eligible individual on whose behalf an application was submitted under subparagraph (A) will meet the service requirement described in paragraph (7); and
 (C)provides, in such form and manner as the Secretary may require, assurances that such individual has a full-time faculty appointment in an accredited health professions school or graduate program and documented commitment from such school or program to spend 50 percent of the total time of such individual on teaching and developing skills in interdisciplinary education in geriatrics.
 (4)RequirementsIn awarding grants under this section, the Secretary— (A)shall give priority to eligible entities that apply on behalf of eligible individuals who are on the faculty of institutions that integrate geriatrics education, training, and best practices into academic program criteria;
 (B)may give priority to eligible entities that operate a geriatrics workforce enhancement program under subsection (a);
 (C)shall ensure that grants are equitably distributed among rural or underserved populations of older adults across the various geographical regions of the United States;
 (D)shall pay particular attention to geriatrics healthcare workforce needs among underserved populations and rural areas; and
 (E)may not require an eligible individual, or an eligible entity applying on behalf of an eligible individual, to be a recipient of a grant or contract under section 753(a) or 750 of title VII of the Public Health Service Act.
 (5)Maintenance of effortAn eligible entity receiving an award under paragraph (1) on behalf of an eligible individual shall provide assurances to the Secretary that funds provided to such individual under this subsection will be used only to supplement, not to supplant, the amount of Federal, State, and local funds otherwise expended by such individual.
						(6)Amount and duration
 (A)AmountThe amount of an award under this subsection for eligible individuals who are physicians shall equal $75,000 for fiscal year 1998, adjusted for subsequent fiscal years to reflect the increase in the Consumer Price Index. The Secretary shall determine the amount of an award under this subsection for individuals who are not physicians.
 (B)DurationThe Secretary shall make awards under paragraph (1) for a period not to exceed five years. (C)Payment to institutionThe Secretary shall make payments to institutions which include schools of medicine, osteopathic medicine, nursing, social work, psychology, dentistry, and pharmacy, or other allied health discipline in an accredited health professions school or graduate program that is approved by the Secretary.
 (7)Service requirementAn eligible individual on whose behalf an application was submitted and approved under paragraph (3)(A) shall provide training in clinical geriatrics or gerontology, including the training of interdisciplinary teams of health care professionals.
 (8)Authorization of appropriationsThere is authorized to be appropriated $5,200,000 for each of fiscal years 2018 through 2023 for purposes of carrying out this subsection..
		